                    Case 1:18-cr-00620-KMW Document 75 Filed 07/02/19 Page 1 of 1



                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York
                       CHAMBERS
                              U.S.D.J.-S.D.N.Y . .                                                 USDSSDNY
                                                                The Si lvio J. Moll o Building
                                                                One Saint Andrew's Pl aza
                                                                New York, New York 10007
                                                                                                   DOCUMENT
                                                                                                   ELECTRONICALLY FILED
                                                                June 27, 2019                      DOC#: _ _ _ _ _ __
            BY EMAIL                                                                               DATE FILED:   _-:::,-
                                                                                                                    ;;,,.,.+-~-+...L.-IO~
            The Honorable Kimba M. Wood
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, New York 10007                                                             MEMO ENDORSED
                    Re:    United States v. Munish Sood, 18 Cr. 620 (ER)

            Dear Judge Wood:

                   The defendant previously pied guilty pursuant to a cooperation agreement with the
            Government on or about August 27, 2018 . Since that time, the defendant had been continuing to
            provide cooperation, including testifying as a trial witness in October 2018 in United States v.
            Gatto et al., 17 Cr. 686 (LAK), and in April 2019 in United States v. Evans et al., 17 Cr. 684
            (ER).

                    The Government is at this time prepared to proceed with sentencing and requests that the
            Court set a sentencing date and direct the Probation Office to begin preparing a presentence
            investigation report ("PSR"). The parties respectfully request that the Court direct that the
            Probation Office prepare the PSR on an expedited basis, as many of the defendant's co-
            defendants have already been sentenced and thus the Probation Office already has much of the
            information it requires to prepare the PSR. The parties respectfully request that the Court set a
            sentencing date approximately 60 days from the date of this letter.

    ~ (\-f< (\,C,t /\ ~ W ; I(       /u n.t (t:( OY'\            Respectfully submitted,


             5,
W--e aN!Jd <;.e p-t<- m YU,,\_ Y , a.a ,ct , tcT                 AUDREY STRAUSS

 I () '· OC C( , IV' . 1).e +e ntl.A C'\'t, 5 ~ M , S S \. en
                                                                 Attorney for the United States, Acting
                                                                 Under Authority Conferred by 28 U.S .C. §
·1.s o.. w. b'j fttA.9 L,(A t- c}. 1. 6 ov.e. lf\ ~ f\.7         515

.S'-l'1r'¼,~<-~ ;~         J..u...,_ "'J   ~~-t- aj .            By :   ~~ -
                                                                 Noah Solowiejczyk
                                                                 Assistant United States Attorney

             cc: Richard Zack, Esq. (by e-mail)
                                                                 ~SCf011tt>rnfO:                 N.Y., N.Y.

                                                                     / ~ YJ1,_                      wrd... 7/i))~
                                                                           KIMBA M. WOOD
                                                                                    U.S.D.J.
